Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (“Amendment”) entered into this 6th day of July,
2018, (the “Execution Date”) by and between ESPERION THERAPEUTICS, INC., a
Delaware corporation (“Tenant”), and BLACKBIRD ANN ARBOR, LLC, a Delaware
limited liability company (“Landlord”), for the purpose of amending the Valley
Ranch Business Park Lease, entered into between Landlord’s predecessor in
interest and Tenant dated February 4, 2014 (as amended to date, “Lease”). 
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Lease.

 

WITNESSETH

 

A.            Tenant currently leases approximately 7,941 rentable square feet
(“RSF”) of space in Suite 150 (“Current Premises”) in the building located at
3891 Ranchero Drive, Ann Arbor, Michigan (“Building”) pursuant to the Lease.

 

B.            Tenant has requested to expand the Current Premises by
approximately 11,471 RSF of space in Suite B200 (“Expansion Premises”), in the
Building and to extend the Term of the Lease.  An as-is depiction of the Current
Premises and Expansion Premises are set forth on Exhibit A.

 

C.            Landlord has agreed to the expansion and extension on the terms
and conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual covenants
herein contained, and for other good and valuable consideration, do hereby agree
as follows:

 

1.              Expansion Premises.  Beginning on the Effective Date (defined
below), Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the Expansion Premises.  Thereafter, the Expansion Premises and Current Premises
shall collectively be referred to as the “Premises” under the Lease and shall
consist of approximately 19,412 RSF.

 

2.              Term.  The Term for the Expansion Premises shall begin on the
Effective Date, which shall be the earlier of the date that Landlord
substantially completes Landlord’s Work (defined below) or November 1, 2018, and
shall expire sixty (60) full calendar months thereafter (“Extended Term”).  The
Term for the Current Premises hereby is extended so as to be coterminous with
the Expansion Premises.

 

3.              Base Rent. Tenant shall continue to pay Base Rent as set forth
in the Lease through the day before the Effective Date.  Beginning on the
Effective Date, Tenant shall pay Base Rent as follows:

 

From

 

To

 

Monthly

 

Period

 

Effective Date

 

End of Month 1

 

$

0.00

 

$

0.00

 

Month 2

 

End of Month 2

 

$

15,990.00

 

$

15,990.00

 

Month 3

 

End of Month 12

 

$

19,412.00

 

$

194,120.00

 

Month 13

 

End of Month 24

 

$

19,946.00

 

$

239,352.00

 

Month 25

 

End of Month 36

 

$

20,494.00

 

$

245,928.00

 

Month 37

 

End of Month 37

 

$

0.00

 

$

0.00

 

Month 38

 

End of Month 38

 

$

19,282.00

 

$

19,282.00

 

Month 39

 

Month 48

 

$

21,058.00

 

$

210,580.00

 

Month 49

 

Month 60

 

$

21,637.00

 

$

259,644.00

 

 

1

--------------------------------------------------------------------------------


 

4.              Tenant’s Proportionate Share.  Notwithstanding Article 5(b) of
the Lease, beginning on the Effective Date, Tenant’s Proportionate Share of
Operating Expenses, Taxes, Insurance, shall be 65.1%, which is based on a
fraction, the numerator of which is the rentable area of the Premises and the
denominator of which is the rentable area of the Building.  The Building
rentable square footage is subject to change, from time to time, in the event of
a change in the rentable area of the Building.

 

5.              Rent Credit. Provided that Tenant is not then in Default of the
terms and conditions of the Lease, Tenant shall receive:  (i) an abatement of
Base Rent in the amount of Twenty-Two Thousand Eight Hundred Thirty-Four and
00/100 Dollars ($22,834.00) on the Effective Date; and (ii) an abatement of Base
Rent in the amount of Twenty-Two Thousand Eight Hundred Thirty Four and 00/100
Dollars ($22,834.00) on the thirty-seventh (37th) Month after the Effective
Date, to be applied to Tenant’s Base Rent due or to be paid under the Lease,
which abatements are shown in the Base Rent Schedule in Section 3 of this
Amendment.

 

6.              Additional Rent.  Tenant shall continue to pay Additional Rent
as otherwise set forth in the Lease.

 

7.              Utilities.  Tenant shall pay separately metered electric and gas
for the Premises. All other Premises utilities shall be as set forth in the
Lease, as modified hereby.

 

8.              Tenant Improvements.  Except as expressly set forth in the
Workletter attached as Exhibit B, Tenant accepts the Premises in their AS-IS
condition.

 

9.              Tenant Additional Work.  Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for installation of all data/IT, low voltage
electrical wiring, and for the acquisition and placement of furniture specific
to Tenant’s use of the Premises.  Landlord will be responsible for fire, smoke
and carbon monoxide alarm systems. Tenant will be responsible for the perimeter
security alarm system.

 

10.       Miscellaneous.

 

(a)                                 Section captions used in this Amendment are
for convenience only and shall not affect the construction of this Amendment.

 

(b)                                 Tenant has no rights or options to extend
the Extended Term of the Lease, terminate the Lease, nor contract or expand the
Premises.  Tenant has no preferential right of first refusal or first offer on
any space in the Building.

 

(c)                                  Except as expressly modified herein, all
terms, conditions and provisions of the Lease are hereby ratified and affirmed
and remain in full force and effect.  In the event of a conflict between the
Lease and this Amendment, this Amendment shall control.  Tenant acknowledges
that as of the Effective Date, Tenant has no claims arising under the Lease
against Landlord, nor defense to enforcement of Tenant’s obligations under the
Lease, and Tenant knows of no default or failure on the part of Landlord under
the Lease, and if any such claims, defenses or defaults exist, they are hereby
waived by Tenant.

 

(d)                                 Each person executing this Amendment
represents and warrants that it has the full power, authority, and legal right
to execute and deliver this Amendment and that this Amendment constitutes the
legal, valid and binding obligations of such party, its heirs, representatives,
successors and assigns, enforceable against such party or parties in accordance
with its terms.

 

(e)                                  This Amendment may be executed in one or
more counterparts as may be convenient or required, and an executed copy of this
Amendment delivered electronically by facsimile or e-mail shall have the effect
of an original, executed instrument.  All counterparts of this Amendment shall
collectively constitute a single instrument; but, in making proof of this
Amendment it shall not be necessary to produce or account for more than one such
counterpart executed by each party hereto.  It shall not be necessary for the
signature of, or on behalf of, each party hereto, or that the signature of all
persons required to bind any such party appear on each counterpart of this
Amendment.

 

2

--------------------------------------------------------------------------------


 

(f)                                   No inference in favor of or against any
party shall be drawn from the fact that such party has drafted any provision of
this Amendment or that such provisions have been drafted on behalf of said
party.

 

(g)                                  Landlord and Tenant each represent and
warrant to the other that they have not used the services of any broker or
finder other than Oxford Commercial (“Landlord’s Broker”) and Swisher Commercial
(“Tenant’s Broker”), in connection with this Amendment. Landlord shall pay
Landlord’s Broker and Tenant’s Broker a broker’s commission as agreed upon
pursuant to separate written agreements.  Except as provided in the preceding
sentence, Landlord shall have no obligation or liability whatsoever for any
other brokerage commission.  Landlord shall indemnify and forever save and hold
Tenant harmless from and against claims for brokerage commissions in connection
with this Amendment by any person or party claiming by, through or under
Landlord.  With the exception of Tenant’s Broker, Tenant shall indemnify and
forever save and hold Landlord harmless from and against claims for brokerage
commissions in connection with this Amendment by any person or party claiming
by, through or under Tenant.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

3

--------------------------------------------------------------------------------


 

The parties hereto have executed this Amendment as of the day and year first
above written.

 

LANDLORD:

 

BLACKBIRD ANN ARBOR, LLC,

a Delaware limited liability company,

 

By:

/s/ Jeff Hauptman

 

 

 

Name:

Jeff Hauptman

 

 

 

 

Its:

Manager

 

 

TENANT:

 

ESPERION THERAPEUTICS, INC.,

a Delaware corporation,

 

By:

/s/ Tim Mayleben

 

 

 

Name:  Tim Mayleben

 

 

 

Its: President & CEO

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Floor Plan Designating Current Premises and Expansion Premises

 

[g140801ks01i001.jpg]

 

The Current Premises is the approximately 7,941 RSF grey hatched area.  The
Expansion Premises is the approximately 11,471 RSF area depicted in white.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Workletter

 

In consideration of the covenants contained in this Amendment, Landlord and
Tenant agree as follows:

 

1.              Acceptance:  Except as set forth in this Exhibit, Tenant accepts
the Premises in its “as-is, where-is” condition.

 

a.              Scope of Work:  Landlord shall perform the work (“Landlord’s
Work”) in the Expansion Premises as described in the Preliminary Plan attached
as Exhibit B-1.  The Preliminary Plans attached hereto have been reviewed and
approved by Landlord and Tenant.

 

b.              Working Drawings.  Within ten (10) days following the execution
of this Amendment, to the extent not already selected, Tenant shall select the
finish materials and color selections from Landlord’s Building standard list to
be used in the performance of Landlord’s Work.  Simultaneously, to the extent
not already completed, Landlord and Tenant shall finalize final construction
documents for Landlord’s Work “Working Drawings” based on the Preliminary Plan,
for Tenant’s review and approval.

 

c.               Construction.  Upon finalization of the Working Drawings,
Landlord’s contractor shall diligently prosecute Landlord’s Work to completion
without interruption or delay, subject to force majeure events and Tenant Delay
(as defined below), in a first-class and good and workmanlike manner, in
accordance with the Working Drawings, using new materials (unless otherwise
noted in the Working Drawings), and in compliance with all applicable laws. 
Landlord shall procure all building and other permits and approvals necessary
for performing Landlord’s Work. Landlord shall provide Tenant with an estimated
construction schedule within reasonable diligence upon approval of the Working
Drawings.

 

d.              Tenant’s Representative.  Tenant will appoint a Tenant’s
representative who shall have the right to inspect, or designate an agent to
inspect, the performance of Landlord’s Work, and to give Landlord notice if
Landlord’s Work performance does not conform to the Working Drawings.  However,
said representative may not enter the Expansion Premises until Tenant’s
insurance obligations, as defined in the Lease, are completely satisfied as
applied to the Expansion Premises.  If there is a disagreement as to whether
Landlord’s Work performance conforms to the Working Drawings, which disagreement
cannot be resolved by the parties within four (4) days following Landlord’s
receipt of notice from Tenant, then they shall together select a third-party
architect who shall make the final determination, which shall be binding on all
parties.  As necessary, Tenant shall cause Tenant’s Representative to be
available for periodic meetings, as commercially reasonable and necessary, with
the architect, construction manager, contractors, and any other parties involved
in the construction process until the completion of the Punch List (as defined
below).  Tenant’s Representative is:

 

 

Name:

Steve Dykstra

 

Email:

sdykstra@hobbs-black.com

 

Tel.:

734-663-4189

 

e.               Change Orders.   During performance of Landlord’s Work, Tenant
may submit proposed change orders for Landlord’s Work to Landlord for Landlord’s
approval, which approval will not be unreasonably denied or delayed, provided
Tenant agrees to pay to Landlord upon Landlord’s approval, any net increase in
Total Construction Cost (defined below) over the Tenant Improvement Allowance
(defined below) plus a fee in the amount of ten percent (10%) of such net
increase to cover Landlord’s administrative expenses, and agrees to an extension
of days as necessary (note: a minor change should not extend the construction
schedule) in the construction schedule for Landlord’s Work as a result of such
change

 

6

--------------------------------------------------------------------------------


 

order.  Landlord must obtain Tenant’s written approval of the contractor’s price
and any construction schedule adjustment for the proposed change order before
such change order is released to the contractor for construction.

 

f.                Notice of Delivery; Punch List.  Landlord shall provide at
least three (3) days’ notice to Tenant advising Tenant of the date on which
Landlord reasonably expects Landlord’s Work to reach the stage of Substantial
Completion (defined below).  Within three (3) business days after such date,
Landlord and Tenant, or their representatives, shall inspect Landlord’s Work. 
If, as a result of such inspection, Tenant discovers deviations or deficiencies
from the Working Drawings, then Tenant may deliver a preliminary punch list of
such deviations or deficiencies (“Punch List Items”) to Landlord.  The existence
of a preliminary punch list shall not postpone the delivery of Expansion
Premises as long as (i) the Punch List Items are customarily considered to be
“punch list” items as the term is used in the construction industry, and
(ii) neither the failure to complete nor the process of completing any such
Punch List Items will delay or unreasonably interfere with Tenant’s Work or the
operation of Tenant’s business in the Expansion Premises, and (iii) the Punch
List Items will not delay Landlord obtaining Tenant’s certificate of occupancy
or temporary certificate of occupancy, as may be applicable.  Subject to force
majeure, Landlord shall correct or cure the Punch List Items within thirty (30)
days following Landlord’s receipt of the preliminary punch list, or such longer
period as may be reasonably necessary, provided Landlord is proceeding with due
diligence to complete the Punch List Items.  Landlord may enter the Expansion
Premises at any reasonable time with prior notice to Tenant to correct or cure
the Punch List Items, provided Landlord takes reasonable precautions to avoid
interfering with Tenant’s Work or Tenant’s business at the Premises.

 

g.               Definitions.  As used herein, “Substantial Completion” shall
mean the stage in the progress of Landlord’s Work when Landlord’s Work is
sufficiently complete in accordance with the requirements of the Working
Drawings, so that Tenant can (a) occupy or utilize the Expansion Premises for
its intended use, or (b) complete any work which could not be completed by
Tenant simultaneously with Landlord’s Work.  Substantial Completion shall not be
delayed if the Expansion Premises has not received final inspection and
approval, or a Certificate of Occupancy from the local governing authority.  If
Landlord and Tenant are unable to agree that the Expansion Premises is at the
stage of Substantial Completion, then the Landlord’s architect and Tenant’s
representative shall together make such determination.  In the event Landlord’s
architect and Tenant’s representative are unable to agree in good faith, they
shall together select a third-party architect who shall then make the final
determination, which shall be binding on all parties.  Tenant shall, upon
request, execute an Acknowledgement of Possession to confirm date of Substantial
Completion.  Failure to execute an Acknowledgement of Possession shall not delay
Substantial Completion.  As used herein, “Tenant Delay” shall mean any delay in
the performance of Landlord’s Work that occurs as the result of (i) any request
or change order by Tenant either that Landlord perform any work in addition to
Landlord’s Work, or that delays, for any reason, Landlord commencing or
completing Landlord’s Work to be performed prior to the delivery of the
Expansion Premises to Tenant; (ii) any change by Tenant to the Working Drawings,
other than a change required to cause the Working Drawings to conform to
applicable laws, rules, regulations or ordinances; (iii) any failure of Tenant
to respond to any request for approval required hereunder within the period
specified herein for such response; (iv) any delay in Landlord’s Work caused by
the installation of Tenant’s fixtures in the Expansion Premises or the
performance of any work or activities by Tenant prior to the delivery of
possession of the Expansion Premises to Tenant; or (v) failure by Tenant to pay
any excess Total Construction Costs over the Tenant Improvement Allowance as
invoiced by Landlord.   Upon the occurrence of any event that Landlord contends
is a Tenant Delay, Landlord shall notify Tenant with Landlord’s reasonable
estimate of the expected delay days.

 

2.              Cost of Work.   Landlord shall provide an improvement allowance
of $145,000.00 (“Tenant Improvement Allowance”) to be applied toward the Total
Construction Costs (defined below) of Landlord’s Work in the Expansion
Premises.  The Total Construction Costs shall include the hard

 

7

--------------------------------------------------------------------------------


 

cost of construction, including: labor and materials, architectural,
engineering, design, and construction management fees, fees for permits and
inspection, tap fees, connection fees and all other hard costs directly related
to completion of Landlord’s Work (“Total Construction Costs”).  Landlord shall
provide Tenant with an initial estimate for the Total Construction Costs of
Landlord’s Work (“Construction Cost Estimate”). Landlord and Tenant acknowledge
and agree that Oxford Design Build, an affiliate of Landlord (the “General
Contractor”), shall be the general contractor for all of Landlord’s Work, and
their construction management fee shall be limited to nine (9%) of the hard
costs of the Landlord’s Work (expressly excluding architectural, engineering,
and design fees). In the event the Construction Costs Estimate exceeds the
Tenant Improvement Allowance, Tenant shall pay one-half of the difference to
Landlord upon execution by Tenant of this Amendment (“Construction Deposit”).  
Tenant shall pay the remaining balance, if any, of the Total Construction Costs
that are in excess of the Tenant Improvement Allowance within thirty (30) days
of Substantial Completion.  If the Total Construction Costs of Landlord’s Work
is more than the Tenant Improvement Allowance but less than the sum of the
Construction Deposit plus the Tenant Improvement Allowance, then Landlord
shall refund Tenant the amount by which the Construction Deposit plus Tenant
Improvement Allowance exceeded the Total Construction Cost as a credit toward
Base Rent.  If the Total Construction Costs are less than the Tenant Improvement
Allowance, Landlord shall refund the Construction Deposit received as a credit
toward Base Rent, and the remaining difference shall be forfeited with no
further obligation of Landlord therefore.    Landlord shall use the Tenant
Improvement Allowance toward the construction costs prior to using any
construction funds provided by Tenant.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Preliminary Plan

 

[g140801ks03i001.jpg]

 

[g140801ks03i002.jpg]

 

9

--------------------------------------------------------------------------------


 

[g140801ks03i003.jpg]

 

[g140801ks03i004.jpg]

 

10

--------------------------------------------------------------------------------